                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

 UNITED STATES OF AMERICA,                         §
                                                   §
                              Plaintiff,           §
                                                   §
 v.                                                §          CASE NO.       7:19-CV-407
                                                   §
 23.311 ACRES OF LAND, MORE OR                     §
 LESS, SITUATE IN HIDALGO COUNTY,                  §
 STATE OF TEXAS; AND FRANK                         §
 SCHUSTER FARMS INC., ET AL                        §
                                                   §
                          Defendants.              §

                       PLAINTIFF’S DISCLOSURE OF INTERESTED PARTIES

       NOW COMES, United States of America, by and through Ryan K. Patrick, United States

Attorney, and hereby certifies that the following persons or entities have a financial interest in the

outcome of this litigation:

       1. United States of America, Plaintiff.

       2. Frank Schuster Farms Inc.;
              Alamo, TX 78516

       3. Hidalgo County Tax Assessor
              Edinburg, TX 78539


                                                       Respectfully submitted,
                                                       RYAN K. PATRICK
                                                       United States Attorney

                                               BY:     s/ Hilda M. Garcia Concepcion______
                                                       HILDA M. GARCIA CONCEPCION
                                                       Assistant United States Attorney
                                                       Southern District of Texas No.3399716
                                                       Puerto Rico Bar No. 15494
                                                       1701 W. Bus. Highway 83, Suite 600
                                                       McAllen, TX 78501



                                              Page 1 of 2
                                                    Telephone: (956) 618-8004
                                                    Facsimile: (956) 618-8016
                                                    E-mail: Hilda.Garcia.Concepcion@usdoj.gov
                                                    Attorney-In-Charge for Plaintiff


                               CERTIFICATE OF SERVICE

       I, Hilda M. Garcia Concepcion, Assistant United States Attorney for the Southern District
of Texas, do hereby certify that on this 24th day of January 2020, a copy of the foregoing was
served on the following parties in accordance with the Federal Rules of Civil Procedure.

       Frank Schuster Farms Inc.;                          USPS 1st Class
       Alamo, TX 78516

       Hidalgo County Tax Assessor                         USPS 1st Class
       Edinburg, TX 78539



                                            By:     s/ Hilda M. Garcia Concepcion___________
                                                    HILDA M. GARCIA CONCEPCION
                                                    Assistant United States Attorney




                                           Page 2 of 2
